Citation Nr: 1511126	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-44 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus II from January 6, 2004 to February 12, 2010.

3. Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy, associated with diabetes mellitus II.

4. Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy, associated with diabetes mellitus II.

5. Whether new and material evidence was received with respect to the claim of service connection for a bilateral foot disability.

6. Entitlement to service connection for a right knee disability.

7. Entitlement to service connection for irritable bowel syndrome (IBS).

8. Entitlement to service connection for gastroesophageal reflux disease (GERD).

9. Entitlement to service connection for a heart disorder.

10. Entitlement to service connection for sleep apnea.

11. Entitlement to service connection for a bilateral foot disability.

12. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

13. Entitlement to a rating in excess of 20 percent for diabetes mellitus II (diabetes) from February 12, 2010 forward. 

14. Entitlement to an initial rating in excess of 20 percent for nephropathy, associated with diabetes.

15. Propriety of the reduction in disability rating for hearing loss from 10 percent to 0 percent effective April 6, 2009. 

16. Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

17. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, September 2005, August 2009, April 2010, and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of service connection for a bilateral foot disability, GERD, sleep apnea, IBS and a heart disability, increased rating for hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In an October 2011 statement, the Veteran claimed an increase in his service-connected left knee disability after a fall.  In an August 2014 statement, he claimed service connection for a right eye condition as secondary to diabetes.  The AOJ has not adjudicated these claims.  Therefore, the claims are not on appeal, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §§ 19.9(b), 20.200 (2013).


FINDINGS OF FACT

1. In a March 24, 2009 letter and before promulgation of a decision on the appeal, the Veteran requested a withdrawal of his appeal for the denial of increased ratings for diabetes (the initial rating; he later perfected an appeal on a reopened claim for increase), left and right lower extremity neuropathy, and hypertension.

2. Service connection for a bilateral foot disability was denied in a September 2005 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claim has been received since the denial.

3. The preponderance of the evidence is against a finding of an in-service incurrence or a causal relationship between service-connected disabilities and right knee arthritis.

4. Throughout the rating period on appeal, the evidence does not show regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring yearly hospitalizations, or twice a month visits to a diabetic care provider associated with diabetes.

5. The evidence shows that the Veteran's nephropathy with urinary incontinence symptoms does not require changing absorbent material two or more times per day.

6. The evidence shows that the Veteran's PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

7. The procedural requirements for the reduction in hearing loss rating were not followed and the preponderance of the evidence does not show actual improvement.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issues of increased initial ratings for diabetes, hypertension, left lower extremity neuropathy, and right lower extremity neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The September 2005 RO denial of service connection for bilateral foot disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

4. The criteria for a rating in excess of 20 percent disability for diabetes mellitus II have not been met from February 12, 2010 forward (the period at which his current appeal, as opposed to his withdrawn initial appeal, started) .  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7931 (2014).

5. The criteria for an initial rating in excess of 20 percent for nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a (2014).

6. The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

7. The reduction in the rating for hearing loss from 10 percent to 0 percent, effective April 6, 2009, was improper, and restoration of the prior disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2008, February 2010, and May 2011 prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. These letters explained the criteria for service connection and how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered, including private records.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's disability claims in March 2006, February 2009, April 2009, March 2010, November 2010, May 2011, and August 2011.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and detail on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development required.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In a March 24, 2009 letter, the Veteran's representative reported that the Veteran wished to withdraw all appeals listed in the March 4, 2009 supplemental statement of the case in accordance with 38 C.F.R. § 20.204.  Those appeals were the denial of increased initial ratings for diabetes, left and right lower extremity neuropathy, and hypertension.  The request was received prior to the promulgation of a decision on the appeals.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Thus, the Board has no jurisdiction, and the appeals of the denial of increased initial ratings for hypertension, lower extremity neuropathy, and diabetes from January 6, 2004 to February 12, 2010 are dismissed.  See 38 C.F.R. § 20.202.

The Board notes that the Veteran's claim for an increased rating for diabetes from February 12, 2010 forward remains properly on appeal.

III. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in September 2005 denying the Veteran's claim of service connection for a bilateral foot disability.  The RO found no evidence of an in-service treatment or complaints relating to the feet and there was other no evidence linking current foot disability to active service.  The Veteran was notified of his appellate rights and appealed his diabetes, lower extremity neuropathy, and hypertension claims.  However, he did not appeal his bilateral foot claim, contact the VA, or provide new evidence for that claim until more than one year after the decision.  Therefore, the September 2005 rating decision became final as to the bilateral foot claim.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the September 2005 denial included the Veteran's claim, service records, private treatment records, and VA treatment records.  The medical evidence showed treatment for diabetic foot problems.  Service treatment records showed pes planus and a recurrent foot rash.  Since the last final denial of service connection for a foot disability, VA obtained treatment records from March 2009 that diagnosed tinea pedis, or athlete's foot.  This evidence was not previously reviewed by agency decision makers and addresses unestablished facts necessary to prove the claim.  Specifically, the current diagnosis of athlete's foot rash along with the prior evidence of in-service foot rash suggests a possible causal connection between the two.  As new and material evidence has been received with respect to the claims for a bilateral foot disability, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

IV. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to determine the etiology of disabilities of the musculoskeletal systems as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 

Following a review of the record, the Board finds that the criteria for a grant of service connection for a right knee disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current right knee disability.  VA treatment dated in March 2006 and December 2008 diagnosed degenerative joint disease in both knees.  Similarly, the August 2011 VA examiner diagnosed moderate tricompartmental degenerative joint disease in the right knee.

The evidence does not show an in-service injury or disease to the right knee.  Service treatment records do not show any treatment for or complaints of right knee problems.  The August 1968 separation examiner found a normal musculoskeletal system and normal strength and motion in the lower extremities.  The Veteran has also not reported injuring his right knee in service.  Instead, he contends that his current right knee arthritis is due to a fall caused by his service-connected disabilities, particularly the neuropathy in his legs.  

In an October 2010 statement and the VA examination, he reported falling in 2010 and injuring his right knee when his legs gave out.  His contention is outweighed, however, by the August 2011 VA examiner's negative opinion on causation.  The examiner concluded that the right knee was less likely than not related to service-connected neuropathy.  The Veteran denied any fracture or surgery to the knee as a result of the fall.  The examiner found that the Veteran suffered no acute injury to his knee from the 2010 fall.  He explained that the arthritis in the right knee is also present in his left knee and is more likely due to normal aging combined with the accelerating factor of long term morbid obesity.  Neither the Board nor the Veteran is competent to determine the cause of arthritis.  See Jandreau, 492 F.3d at 1377.  As such, the examiner's opinion is the most probative evidence on this point and weighs against a finding of a causal connection between the right knee and service-connected disabilities. 

Arthritis is a chronic disease subject to 38 C.F.R. §§ 3.307, 3.309 and may also be proven my lay statements of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no evidence of arthritis within a year of service or continuous right knee symptoms.  The Veteran did not report right knee problems in service or in the following 30 or so years.  Therefore, these legal concepts do not apply to the Veteran's claim.  Service connection for right knee arthritis is not established.  

V. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. at 126-127; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Diabetes mellitus II

Diabetes mellitus is rated under section 4.119 for the endocrine system and specifically, Diagnostic Code (DC) 7913.  The criteria for a 20 percent disability rating are diabetes mellitus requiring insulin and restricted diet.  38 C.F.R. § 4.119, DC 7913.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  The 60 percent rating criteria are required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.  A 100 percent rating requires, in pertinent part, more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  See id.

The criteria for a rating in excess of 20 percent for diabetes from February 12, 2010 forward have not been met.  See 38 C.F.R. § 4.119, DC 7913.

The evidence does not show regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring yearly hospitalizations, or twice a month visits to a diabetic care provider.  VA treatment records note poorly controlled diabetes requiring daily insulin.  Treatment records also reflect that he has been put on a restricted diet to try to control his diabetes.  The Veteran's wife reported that his blood sugar was unstable and he would get dehydrated.  The March 2010 VA examiner recorded insulin more than once a day and restricted diet.  The examiner found no restriction on activity or episodes of hypoglycemia reactions or ketoacidosis.  Further, treatment records from 2009, 2010, and 2011 do not show diabetic care twice a month.  

In February 2010, the Veteran reported that approximately a year prior, a provider prescribed regulated activities as treatment for his diabetes.  This reported treatment is not evidence of his current disability level because it occurred prior to the rating period on appeal.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o).  VA treatment records from 2009, 2010, and 2011 reflect no such restriction.  The February 2009 VA examiner noted hospitalization for hypoglycemia in 2008.  Again, however, that episode is not applicable to the current rating period.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o).  There is no evidence of hospitalization for hypoglycemia or ketoacidosis during the current rating period.  Based on the evidence, the Veteran's diabetes symptoms do not meet the requirements for a rating in excess of 20 percent.  See 38 C.F.R. § 4.119, DC 7913.   

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of diabetes, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.119.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Nephropathy

The Veteran's nephropathy has been rated under Diagnostic Code 7599-7512, meaning the disability is rated by analogy under the most applicable code.  See 38 C.F.R. § 4.115a.  Diagnostic Code 7512 directs the adjudicator to rate symptoms under the general voiding dysfunction criteria.  

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: A 20 percent evaluation is warranted where the Veteran requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

The criteria for an initial rating in excess of 20 percent for nephropathy have not been met.  See 38 C.F.R. § 4.115a.

The evidence shows that the Veteran experiences urinary incontinence symptoms primarily at night.  These symptoms do not require changing absorbent material two or more times per day.  In treatment and VA examinations, the Veteran reported having urinary incontinence at night and during sleeping hours.  The March 2010 VA examiner recorded urgency, hesitancy or difficulty starting stream, dribbling, frequency, nocturia, and leakage.  The examiner found that wearing of absorbent material was not required.  The Veteran reported that he was not able to use absorbent material because it did not fit but that his wife places pads on the bed.  He reported that his wife uses pads on the bed about twice a week and changes them two times.  He reported no incontinence or need for absorbent material during the day.  Based on the evidence, the Veteran's nephropathy symptoms do not satisfy the criteria for a rating in excess of 20 percent.

In a February 2009 examination, the Veteran speculated that if he were to wear absorbent material he would have to change them about twice a day.  The examiner recorded wearing of absorbent material that must be changed two to four times per day.  This evidence is outside the rating period on appeal.  See Fenderson, 12 Vet. App. at 126-127; see also 38 C.F.R. § 3.400.  Further, this evidence is directly contradicted by the Veteran's reports of symptoms during the March 2010 examination.  There is no reason to believe that the Veteran's reports during the March 2010 examination were inaccurate.  Thus, the evidence during the rating period is more probative of disability levels at that time.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the criteria for voiding dysfunction best address the Veteran's nephropathy symptoms, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.115a.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

PTSD

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Board finds that the criteria for a rating in of 70 percent for PTSD have been met.  See 38 C.F.R. § 4.130, DC 9411.  Indeed, at his April 2009 VA examination the Veteran reported being unemployed.  Moreover, he lost his job due to incidents such as not picking up the right trailer and similar problems that appear to be attributable to poor concentration.  He also reported getting into arguments with the driver dispatcher.  Moreover, socially the Veteran had few friends.  The April 2009 VA examination and December 2008 treatment noted high levels of depression with the Veteran experiencing little interest or pleasure in doing things and feeling down, depressed, or hopeless.  The VA examiner recorded isolation, relationship problems, low tolerance for frustration/stress, avoidance, lots of irritability, exaggerated startle response, mild hypervigilance, and difficulty concentrating.  In December 2008 treatment, the Veteran reported nightmares and sleep problems.  April 2010 treatment notes a history of memory loss.  Overall, then, considering the circumstances under which the Veteran lost his job and resolving any doubt in his favor, the next-higher 70 percent evaluation is found to be approximated here.      

The Board further concludes, however, that an evaluation in excess of 70 percent is not warranted for any portion of the rating period on appeal.  Indeed, total occupational and social impairment has not been demonstrated.  In this regard, the Veteran has been married for over 40 years and currently lives with his wife.  He has relationships with his three children and grandchildren.  The Veteran reported a good relationship with his brother.  The April 2009 VA examiner recorded that he was clean, neatly groomed, and appropriately dressed.  He was cooperative during the examination, his attention, orientation, and thought process were normal, and judgment and insight were intact.  She found no evidence of delusions, hallucinations, inappropriate behavior, or obsessive rituals.  The Veteran demonstrated good impulse control.  The examiner also found the Veteran capable to manage his own finances.  The examiner and treating providers in November and December 2008 recorded no suicidal or homicidal ideations.  

As part of a depression screen, the Veteran responded 'yes' to thoughts of being better off dead or hurting himself.  While this evidence is suggestive of suicidal thoughts, the consistent negative finding for suicidal ideation is more probative.  The evidence of memory loss does not suggest that the symptom interferes with his daily functioning.  The examiner noted that he would have problems with relationships but such is contemplated by the 70 percent rating assigned herein.  Based on the evidence, the Veteran is capable of caring for himself and his finances and does not present with symptoms that significantly or constantly impact routine activities and functioning.  As such, the criteria for a 70 percent rating, and no higher, are most appropriate.  See 38 C.F.R. § 4.130, DC 9411.     

Hearing Loss Reduction

For reductions in benefit awards, the regulations provide for particular safeguards for the veteran.  First, a rating proposing the reduction must be prepared and mailed to the veteran's latest address of record. 38 C.F.R. § 3.105(e).  The proposed rating should set forth all of the material facts and reasons for the reduction.  Id.  The Veteran must be given 60 days to rebut the proposed reduction.  Id.  Further, the evidence should reflect an actual change in the disability derived from thorough examination.  See Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).  The reduction is warranted only if an improvement in disability level, or ability to function, has actually occurred.  Id.

Here, the RO failed to provide the Veteran with a rating proposing the reduction.  Additionally, actual change in ability to function is not supported by a preponderance of the evidence.  While the April 2009 examination shows improved puretone threshold averages and speech recognition over the January 2006 examination, the Veteran's wife reported that his hearing was much worse - he had to turn up the TV so loud the neighbors could hear it and he was unable to hear in conversations.  Accordingly, the reduction in hearing loss disability rating from 10 percent to 0 was improper.  See Brown, 5 Vet. App. at 420-21; 38 C.F.R. § 3.105(e).    

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's diabetes, nephropathy, and PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address required insulin and diet restriction and urinary incontinence.  The laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life. As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

The appeal of the denial of an increased initial rating for hypertension is dismissed.

The appeal of the denial of an increased initial rating for left lower extremity neuropathy is dismissed.

The appeal of the denial of an increased initial rating for right lower extremity neuropathy is dismissed.

The appeal of the denial of an increased initial rating for diabetes from January 6, 2004 to February 12, 2010 is dismissed.

New and material evidence having been received, the petition to reopen the claim for service connection for a bilateral foot disability is granted.

Service connection for a right knee disability is denied.

A rating in excess of 20 percent for diabetes from February 12, 2010 forward is denied.

A rating in excess of 20 percent for nephropathy is denied.

An initial rating of 70 percent for PTSD is granted.

The reduction in hearing loss rating was improper, and restoration of the 10 percent rating is granted.




REMAND

The evidence shows currently diagnosed tinea pedis, in-service treatment for a foot rash, and the Veteran's report of continuous symptoms such that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the sleep apnea claim, VA treatment records show current diagnosis of obstructive sleep apnea and VA records from February and April 2010 list sleep apnea as a complication related to diabetes.  An examination is necessary to determine whether the relationship between service-connection diabetes and sleep apnea is one of causation or aggravation and if aggravation, to determine a baseline level of sleep apnea disability.  See McLendon, 20 Vet. App. at 79; see also 38 C.F.R. § 3.310.  Similarly, the evidence shows GERD currently, and the Veteran asserts a possible causal relationship between GERD and his service-connected PTSD.  An examination is necessary to address any possible relationship.  

The May 2011 VA examiner found no evidence of heart disease.  The examiner did, however, diagnose left anterior fascicular block.  The examiner discussed the main causes of left anterior fascicular block but did not provide an opinion as to whether the Veteran's left anterior fascicular block could be related to service or his service-connected hypertension, diabetes, or PTSD.  The left anterior fascicular block is reasonably encompassed by the Veteran's claim for a heart disorder, and an opinion is necessary.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).

Relevant evidence was received with respect to the claim for service connection for IBS since the last adjudication by the AOJ.  The Veteran did not waive review of this evidence by the AOJ.  The AOJ should adjudicate the claim with consideration to the new evidence and issue a supplemental statement of the case (SSOC).  

In her March 2010 statement, the Veteran's wife reported that the Veteran's hearing was worse than it was at the time of the previous VA examination.  An additional examination is needed to record the Veteran's current level of hearing loss.  The issue of TDIU is inexplicably intertwined with the issue of increased rating for hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Before scheduling examinations or medical opinions, obtain and associate with the claims file any outstanding VA treatment records, pertaining to the remanded claims.

2. Then, schedule the Veteran for a VA examination for his feet and forward the claims file to the examiner.  The examiner should address the following:

a. Is bilateral tinea pedis, diagnosed in March 2009, at least as likely as not related to his reports of "jungle rot" in service and in-service treatment for chronic foot rash?

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination for his sleep apnea and forward the claims file to the examiner to address the following:

a. Is the Veteran's sleep apnea caused by or aggravated beyond the natural progression by his service-connected diabetes?  

VA treatment from February and April 2010 notes that sleep apnea is a complication related to diabetes.  If you find that not to be true, provide detailed and thorough medical reasoning for that conclusion.

b. If aggravation is found, please provide a baseline level of disability from sleep apnea prior to aggravation.

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. Schedule the Veteran for a VA examination for GERD and forward the claims file to the examiner to address the following:

a. Is GERD at least as likely as not related to service?

b. Is GERD at least as likely as not caused by service-connected PTSD and associated symptoms?

c. Is GERD at least as likely as not aggravated beyond the natural progression by PTSD and related symptoms?

d. If aggravation is found, please provide a baseline level of GERD disability prior to aggravation.

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. Forward the claims file to the May 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's heart disorder.  

a. Is the left anterior fascicular block at least as likely as not related to service?

b. Is the left anterior fascicular block at least as likely as not caused by the Veteran's service-connected hypertension, diabetes, or PTSD?

c. Is the left anterior fascicular block at least as likely as not aggravated beyond the natural progression by service-connected hypertension, diabetes, or PTSD? 

d. If aggravation is found, please provide a baseline level for the left anterior fascicular block prior to aggravation.

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.  Review medical research submitted by the Veteran and labeled in VBMS.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

6. Schedule the Veteran for a VA examination for his hearing loss.  The examiner should measure and record his current level of hearing loss and any subjective symptoms. If results cannot be provided, explain why.

7. Re-adjudicate the claim for service connection for IBS with consideration of the evidence received since the last SOC.  Issue an SSOC.

8. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


